MacIntyre, J.,
concurring specially. The accusation was not in general terms, and therefore the State was relying upon the particular charge in the accusation that the defendant “on the 30th day of November, 1933, did have, control, and possess spirituous and intoxicating liquor, to wit: 1 qt. of whisky in a bottle and two gallons of whisky in cans on Strong St.” The evidence was circumstantial as to whether the defendant resided at the house and as to whether he was the head of the house where the liquor was found. The circumstantial evidence was aided by the presumption that the house and all of the household effects belonged to the head of the house. There was a woman cooking in the house at the time the liquor was found. Both the defendant and the woman were colored persons. The following evidence was introduced as to whisky being found on the premises of defendant shortly before the occasion charged in the accusation: “I had been seeing him for two years around there, and one time we went to search Tom Phillips’ place—not this one, but the house 3 or 4 doors below that has been torn down—where he stayed before, and got 27 gallons of liquor in the edge of his yard; and another time I went there and got one of these flat quarts of whisky.” Q. “About how long before this transaction was that ?” A. “They were along right together. We would go there once or twice a week and sometimes we would miss two weeks.” This evidence of the possession of the liquor a short time prior to the occasion alleged in the accusation was admissible, because it tended to prove that the defendant knowingly had the liquor in his possession on the occasion charged in the accusation. State v. Hanger, 108 Kan. 115, 116 (103 Pac. 1052). The evidence was admissible as a circumstance from which the jury might infer that the defendant knowingly kept the liquor in his house, and therefore to strengthen the testimony *678given that the defendant knowingly had the whisky on the occasion charged. Cole v. State, 120 Ga. 485 (48 S. E. 156); Hubbard v. State, 94 Tex. Cr. 480 (251 S. W. 1054). There is an interesting discussion in State v. Donaluzzi, 94 Vt. 142, 146 (109 Atl. 57), on the question of when evidence of other crimes is admissible. It is there said: “Where evidence tending to prove another offense is offered, the same considerations arise with respect to its admissibility as upon the offer of other testimony. The controlling question is: is the evidence relevant—does it tend to prove any fact material to the issues in the ease? Note, 105 A. S. R. 980. If the evidence is admissible on other general grounds, it is no objection to its admission that it discloses other offenses, even though they are indictable. People v. Jennings, 252 Ill. 534 (96 N. E. 1077, 43 L. R. A. (N. S.) 1206). The special difficulty disappears if the evidence is considered strictly upon the ground of its relevancy to the issues on trial, regardless of the fact that it may incidentally show the commission of some other offense. It should be observed in this connection, however, that the evidence of other acts is not admissible to prove the commission of the act complained of—the corpus delicti. But, speaking generally, such evidence is admissible in a proper case . . to show . . guilty knowledge on his [defendant’s] part, when an issue; or as tending to illustrate, characterize, or explain the act, when capable of more than one construction.”
“It is frequently said that evidence of other crimes is admissible to . . rebut a defense based upon evidence tending to show an absence of knowledge.” 105 Am. St. R. 9, 7. Thus in the instant case the defendant could set up a defense, based upon evidence, that if the whisky was in the house he did not know it was there. I think, therefore, the evidence was relevant to prove scienter or guilty knowledge, and is an exception to the general rule as to the proof of collateral offenses. 1 Wharton’s Cr. Evi. (10th ed.) 35, § 35.